As filed with the Securities and Exchange Commission on January 28, 2008 Registration No.333-145858 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No.7 to FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Guangzhou Global Telecom, Inc. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Florida 333-130937 59-3565377 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North Guangzhou, PRC 510075 (Address and Telephone Number of Principal Executive Offices and Principal Place of Business) Corporation Service Company 1201 Hays Street Tallahassee, FL 32301 (Name, Address and Telephone Number of Agent for Service) Copies of Communications to: Richard I. Anslow, Esq. Anslow & Jaclin, LLP 195 Route 9 South, Suite 204 Manalapan, New Jersey 07726 Telephone: (732) 409-1212 Fax: (732) 577-1188 Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act Registration Statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the Prospectus is expected to be made pursuant to Rule 434, please check the following box. o Table of Contents CALCULATION OF REGISTRATION FEE Title of EachClass of Securities to be Registered Number of Units/Shares to be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, par value $.01 per share (1) 5,435,539 (2)(3) $ 0.82 $ 4,457,142 $ 175.16 Common Stock, par value $.01 per share 2,717,769 (4) $ 1.12 $ 3,043,901 $ 119.63 Common Stock, par value $.01 per share 271,776 (5) $ 1.12 $ 304,389 $ 11.96 Common Stock, par value $.01 per share (4) 1,824,028 (6) $ 0.225 $ 410,406 $ 16.13 Total 10,249,112 $ 8,215,838 $ 322.88 (1)In accordance with the Registration Rights Agreement, 5,435,539 represents130% of the 4,181,184 shares of common stock issuable in connection with the conversion of Callable Secured Convertible Notes in accordance with the Securities Purchase Agreement dated July 31, 2007 between us and Enable Growth Partners LP, Pierce Diversified Strategy Master Fund LLC, and Enable Opportunity Partners LP, at an initial conversion price equal to $0.82 per share (2) The number of shares being registered for the conversion of the Callable Secured Convertible Notes is 5,435,539, which is less than ¹/ 3 of our40,566,576 non-affiliate outstanding common shares issued and outstanding as of January 24, 2008. (3) None of the10,249,112 shares being registered are shares that have been, or will be, received as liquidated damages or conversion default payments.Additionally, none of the 10,249,112 shares being registered will be issued to satisfy our mandatory redemption obligations. (4) In accordance with the Registration Rights Agreement, 2,717,769 warrants represents 130% of the warrants to purchase 2,090,592 shares of the Company’s common stock at a price of $1.12 per share, issuable in connection with the conversion of Callable Secured Convertible Notes in accordance with the Securities Purchase Agreement dated July 31, 2007 between us and Enable Growth Partners LP, Pierce Diversified Strategy Master Fund LLC, and Enable Opportunity Partners LP. (5) In accordance with the Registration Rights Agreement, 271,776 warrants represents 130% of the warrants to purchase 209,059 shares of the Company’s common stock at a price of $1.12 per share, issuable to Midtown Partners & Co. LLC, who acted as the placement agent in connection with the conversion of Callable Secured Convertible Notes in accordance with the Securities Purchase Agreement dated July 31, 2007 between us and Enable Growth Partners LP, Pierce Diversified Strategy Master Fund LLC, and Enable Opportunity Partners LP. (6) In accordance with the Registration Rights Agreement, 1,824,028 shares represents approximately 130% of the 1,403,099 shares being registered which will be issued to make interest payments for the total $315,697.31 that will accrue on the Callable Secured Convertible Notes during the life of the Notes. This represents the maximum interest payment the Company would pay in shares of common stock for the life of the Callable Secured Convertible Notes as $0.225 is the lesser of the conversion price of $0.82 and 85% of the average volume weighted average bid price for the Company’s common stock for the 10 consecutive trading days prior to January 24, 2008 ($0.265), assuming such date was an interest payment date, as defined within the Notes. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such dateas the commission, acting pursuant to Section 8(a), may determine. The information in this Prospectus is not complete and may be changed. The Selling Stockholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Preliminary Prospectus subject to completion datedJanuary , 2008 PROSPECTUS Guangzhou Global Telecom, Inc. 10,249,112 SHARES OF COMMON STOCK Our Selling Stockholders are offering to sell4,181,184shares of common stock issuable in connection with the conversion of promissory notes and 2,299,651 shares underlying warrants. Our shares of common stock are quoted on the OTC Bulletin Board (“OTCBB”) under the symbol “GZGT”.The last reported sale price of our common stock on January 24, 2008 was $0.28. We will receive no proceeds from the sale of the shares by the Selling Stockholders. The date of this Prospectus isJanuary , 2008 The securities offered in this Prospectus involve a high degree of risk and are subject to the “penny stock” rules. You should carefully consider the factors described under the heading “Risk Factors” beginning on page 3. Neither the Securities and Exchange Commission (the “SEC”) nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Table of Contents TABLE OF CONTENTS Page Summary Information 1 Disclosure Concerning Our Recent Financing and Conversion of Notes and Exercise of Warrants 2 Risk Factors 11 Use of Proceeds 13 Penny Stock Considerations 13 Selling Stockholders 13 Plan of Distribution 14 Legal Proceedings 16 Directors, Executive Officers, Promoters and Control Persons 16 Security Ownership of Certain Beneficial Owners and Management 17 Description of Securities 17 Interest of Named Experts And Counsel 18 Disclosure of Commission Position of Indemnification For Securities Act Liabilities 18 Description of Business 18 Management's Discussion and Analysis or Plan of Operations 21 Description of Property 25 Certain Relationships And Related Transactions 25 Market for Common Equity and Related Stockholder Matters 26 Executive Compensation 26 Changes and Disagreements with Accountant on Accounting and Financial Disclosure 26 Available Information 27 Financial Statements F-1 i SUMMARY INFORMATION This summary highlights information contained elsewhere in this Prospectus.You should read the entire Prospectus carefully, including, the section entitled "Risk Factors" before deciding to invest in our common stock. Guangzhou Global Telecom, Inc is referred to throughout this Prospectus asGuangzhou Global Telecom", “GZGT”, “Company", "we", "us", or “our”. Our Company We were incorporated as Avalon Development Enterprises, Inc. (“Avalon”) on March 29, 1999, under the laws of the State of Florida. From inception, we engaged in the acquisition of commercial property and expanded into building cleaning, maintenance services, and equipment leasing as supporting ancillary services and sources of revenue. On January 10, 2007, Avalon, Global Telecom Holdings, Ltd., a British Virgin Islands Corporation (“GTHL”), and the shareholders of GTHL, entered into a Share Exchange Agreement. Pursuant to that Agreement, the Company issued 39,817,500 shares of its restricted common stock to the Shareholders of GTHL in exchange for all of the issued and outstandingcommon shares of GTHL common stock. Pursuant to this transaction, on March 27, 2007, GTHLbecame a wholly-owned subsidiary of Avalon, and the Company changed its name to Guangzhou Global Telecom Holdings, Inc. and succeeded to the business of GTHL.Now we area nationally integrated mobile phone handset and pre-paid calling card distributor and provider of mobile handset value-added services. Future products and services include the GTL Lineless Messaging Service and retail sales and customer service operations. We are an independent qualified corporation that serves as a principle distribution agent for China Telecom, China Unicom, and China Mobile. We also maintain and operate the largest prepaid mobile phone card sales and distribution center in Guangdong Province and maintain cooperative distribution relationships with VK, Panasonic, Motorola, LG, GE and Bird corporations, among others. Summary Financial Data The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis,” “Plan of Operation” and the Financial Statements and Notes thereto, included elsewhere in this Prospectus. The statement of operations and balance sheet data are derived from our December 31, 2006 and 2005 audited consolidated financial statements. For the Year Ended December 31, 2006 For the Year Ended December 31, 2005 STATEMENT OF OPERATIONS Revenues $ 12,839,106 $ 6,742,515 Net Income (Loss) $ 220,373 $ 340,520 General and Administrative Expenses $ 623,065 $ 197,520 Net Income (Loss) Per Share 0.59 0.91 As of December 31, 2006 December 31, 2005 BALANCE SHEET DATA Cash $ 37,148 $ 197,592 Total Current Assets Total Assets $ 1,732,227 $ 1,523,783 Total Liabilities $ 1,018,572 $ 802,950 Stockholders’ Equity (Deficiency) $ 713,655 $ 720,833 Our Contact Information Our principal executive offices are located at Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue NorthGuangzhou, PRC 510075.We can be reached by calling (86) 020-6129-9413 or by faxing(86) 020-6236-8036. 1 The Offering Common Stock Offered by Selling Stockholders: Up to10,249,112 shares which represent less than №/3 of our 40,566,576 non-affiliate common shares outstanding as of January 24, 2008. The convertible notes were issued pursuant to the Securities Purchase Agreement dated July 31, 2007.On July 31, 2007, we entered into a Securities Purchase Agreement for a total subscription amount of $3,428,571(or a net aggregate purchase price of $3,000,000) including Stock Purchase Warrants and Callable Secured Convertible Notes with Enable Growth Partners LP, Pierce Diversified Strategy Master Fund LLC, and Enable Opportunity Partners LP(Collectively, the Investors"). The initial funding of $2,000,000 of whichthe Company received net proceeds of $1,780,000 was completed on July 31, 2007 with the following parties and evidenced by callable secured convertible notes: Enable Growth Partners LP, Pierce Diversified Strategy Master Fund LLC, and Enable Opportunity Partners LP. Common Stock to be Outstanding After the Offering: Up to 55,877,456 shares (excludes shares underlying warrants). Use of Proceeds: We will not receive any proceeds from the sale of the common stock. OTCBB Symbol: GZGT DISCLOSURE REGARDING OUR RECENT FINANCING AND CONVERSION OF NOTES AND EXERCISE OF WARRANTS Terms of Financing Documents Securities Purchase Agreement On July 31, 2007 (the “Issuance Date”), we entered into a Securities Purchase Agreement with Enable Growth Partners LP, Pierce Diversified Strategy Master Fund LLC, and Enable Opportunity Partners LP (the “Investors”), whereby the Investors purchased (i) $3,000,000 in Callable Secured Convertible Notes (the “Notes”) with a principal amount aggregating $3,428,571 based on an original issue discount of 12.5% and (ii) warrants to purchase 2,090,582 shares of our common stock (the “Warrants”).The Investors will purchase the Notes and Warrants as set forth below: 1.At closing on July 31, 2007 (“Closing”), the Investors purchased $2,000,000 in Notes with a principal amount aggregating $2,285,714 and Warrants to purchase 2,090,592 shares of common stock. 2.Upon effectiveness of this Registration Statement, the Investors will purchase $1,000,000 in Notes with a principal amount aggregating $1,142,857.With the exception of effectiveness of this Registration Statement, there are no other material conditions to the Investors’ purchase of the additional notes. Under the Securities Purchase Agreement, we are obligated to pay all costs and expenses incurred by us in connection with the negotiation, preparation and delivery of the transaction documents, as well as the costs associated with registering the common shares underlying the Notes being offered in this Prospectus. In connection with the Securities Purchase Agreement, on July 31, 2007, the Company executed a Registration Rights Agreement, which requires the Company to file a Registration Statement registering: *all of the shares of Company common stock issuable upon conversion in full of the Debentures; *the Common Stock issuable upon exercise of the Warrants; *the Common Stock issued to the Investors in payment of interest within 30 calendar days after the closing date. The Registration Statement must be filed not later than 30 days after the date of the Registration Rights Agreement and be declared effective not later than 90 days after the date thereof (or 120 days in the event of a “full review” by the Securities and Exchange Commission). In the event that either of these deadlines has not been met, the Company is to pay to each of the Investors liquidated damages equal to two percent of the purchase price paid by such Investor on each monthly anniversary for the first six months decreasing to one percent on each monthly anniversary thereafter until such event is cured. More specifically, to comply with the Registration Rights Agreement, the Company is required to register 130% of (i) all the shares of common stock issuable upon conversion in full of the Notes, (ii) all shares of common stock issuable as interest and principal on the Notes assuming all interest and principal payments are made in shares of the Company’s common Stock and the Notes are held until maturity and (iii) all shares underlying the Warrants (iv) any additional shares of common stock issuable in connection with any anti-dilution provisions in the Notes or the Warrants and (v) any securities issued or issuable upon any stock split, dividend or other distribution,recapitalization or similar event with respect to the foregoing (collectively, the “Registrable Securities”).The Investors require 130% of the Registrable Securites to be registered in this Registration Statement to offset declines in the sale price of the Company’s common stock which would leave less shares available to be used for payment of interest on the Notes.The registration of 130% of the Registrable Securites is not promulgated within the Notes or the Warrants. Security Agreement In connection with the Securities Purchase Agreement and as security for the Notes, we executed a Security Agreement granting the Investors a continuing security interest in, a continuing first lien upon, an unqualified right to possession and disposition of, and a right of set-off against, in each case to the fullest extent permitted by law, all of the Company’s right, title and interest in all of our goods, inventory, contractual rights and general intangibles, receivables, documents, instruments, chattel paper, and intellectual property.Under the Security Agreement, events of default occur upon: 2 ■ The occurrence of an event of default (as defined in the Notes and listed below) under the Notes; ■ Any representation or warranty we made in the Security Agreement or in the Intellectual Property SecurityAgreement shall prove to have been incorrect in any material respect when made; ■ The failure by us to observe or perform any of our obligations under the Security Agreement or IntellectualProperty Security Agreement for ten (10) days after receipt of notice of such failure from the Investors; and ■ Any breach of, or default under, the Warrants. Warrants Exercise Terms and Limitation.We simultaneously issued to the Investors five (5) year Warrants to purchase 2,090,592 shares of our common stock at an exercise price of $1.12 per share. Cashless Exercise.If the shares of common stock underlying the Warrants are not registered, then the Investors are entitled to exercise the Warrants on a cashless basis without paying the exercise price in cash. In the event that the Investors exercise the Warrants on a cashless basis, then we will not receive any proceeds. Anti-Dilution.The Warrants’ exercise/conversion prices will be adjusted in certain circumstances such as if we issue common stock at a price below the exercise/conversion prices, except for any securities issued in connection with the Notes, if we pay a stock dividend, subdivide or combine outstanding shares of common stock into a greater or lesser number of shares, or take such other actions as would otherwise result in dilution of the Investors’ position.If we, at any time while the Warrants are outstanding, sell or grant any option to purchase, or issue any common stock, at a price per share less than the exercise price of $1.12 of the Warrants, the exercise price must be multiplied by a fraction of which the numerator shall be the number of shares of common stock outstanding immediately before such sale, grant or issuance and of which the denominator shall be the number of shares of common stock outstanding immediately after such sale, grant or issuance and the number of shares issuable upon exercise of this Warrant shall be proportionately adjusted such that the aggregate exercise price of this Warrant shall remain unchanged. Note Interest, Maturity and Conversion.The Notes bear interest at8% per annum, maturetwo (2) years from the issuance date, and are convertible into shares of our common stock at an initial conversion price of $0.82. We must pay interest to the Investor on the aggregate unconverted and then outstanding principal amount of the Notes at the rate of 8% per annum, payable quarterly on November 1, February 1, May 1 and August 1 (individually, “Interest Payment Date”), beginning on the first such date after the Closing.It is solely our decision whether to pay interest hereunder in cash, shares of common stock or a combination thereof.Prior to the commencement of any payment date we shall deliver to the Investor a written notice of our election to pay interest hereunder on the applicable interest payment date either in cash, shares of common stock or a combination, provided that we may indicate in such notice that the election contained in such notice shall apply to future interest payment date until revised by a subsequent notice. Should the interest payment be made in shares of common stock (the “Interest Shares”), the Interest Shares must represent the number of shares of common stock equal to the dollar amount of the interest payment based on a price per share of common stock equal lesser of the conversion price of $0.82 and 85% of the average volume weighted average bid price for the Company’s common stock for the 10 consecutive trading days prior to the Interest Payment Date. However, prior to at least 20 trading days immediately prior to an Interest Payment Date the Company must first deliver interest conversion shares (“Interest Conversion Shares”) which represent the amount equal to the quotient of the Interest Shares divided by the conversion price of $0.82 to the Investor’s account with The Depository Trust Company, to be eligible to make a payment of Interest Shares,.Such Interest Conversion Shares shall be applied against the amount of Interest Shares owed.It must be noted that since the conversion price of $0.82 does not fluctuate or adjust, the Interest Conversion Shares will always equal the Interest Shares.Accordingly, there is no difference between the Interest Conversion Shares and the Interest Shares. Default.An “Event of Default” occurs if we: § Fail to pay the principal or interest when due; § Fail to issue shares of common stock upon receipt of a conversion notice; § Fail to file a registration statement within 30 days following the Closing or fail to have the registration statement effective 120 days following the Closing; § Breach any material covenant or other material term or condition in the Notes or the Securities Purchase Agreement; § Breach any representation or warrantymade in the Securities Purchase Agreement or other document executed in connection with the financing transaction; § Fail tomaintainthelisting or quotation of our commonstock on the OTCBB or an equivalent exchange, the Nasdaq National Market, the Nasdaq SmallCap Market, the New York Stock Exchange, or the American Stock Exchange; § Apply for or consent to the appointment of a receiver or trustee for us or any of our subsidiaries or for a substantial part of our of oursubsidiaries' property or business, or such areceiver or trusteeshall otherwise be appointed; § Have any moneyjudgment,writ or similarprocessshall be entered or filed against us or any of our subsidiaries or any of our property or other assets for more than $50,000, and shall remain unvacated, unbonded or unstayed for a period of twenty (20) days unless otherwise consented to by the Investors; § Institute or have instituted against us or any of our subsidiaries any bankruptcy, insolvency, reorganization or liquidation proceedings or other proceedings for relief under any bankruptcy law or any law for the relief of debtors; or § Default under any Note issued pursuant to the Securities Purchase Agreement. 3 Anti-Dilution. The Notes’ exercise/conversion price will be adjusted in certain circumstances such as if we issue common stock at a price below those exercise/conversion prices, except for any securities issued in connection with the Notes, if we pay a stock dividend, subdivide or combine outstanding shares of common stock into a greater or lesser number of shares, or take such other actions as would otherwise result in dilution of the Investors’ position.In particular, if, at any time while the Notes’ are outstanding, we grant any option to purchase, or issue, any common stock at a price per share that is lower than the conversion price of $.82 then the exercise/ conversion price shall be reduced to equal the lower price per share offered in such grant, issuance or sale. Monthly Redemption. On the 1 st of each month, commencing on February 1, 2008 and terminating upon full redemption of the Note (“Monthly Redemption Date”), we shall redeem the Monthly Redemption Amount (the “Monthly Redemption”).The Monthly Redemption is a mandatory obligation of the Company.In this regard, the Monthly Redemption Amount means 1/18 of the principal amount of the Note plus accrued but unpaid interest, liquidated damages and any other amounts then owing to the Holder in respect of the Note.The Monthly Redemption Amount payable on each Monthly Redemption Date shall be paid in cash; provided, however, as to any Monthly Redemption and upon 10 trading days’ prior written notice (the “Monthly Redemption Notice”), in lieu of a cash redemption payment the Company may elect to pay all or part of a Monthly Redemption Amount in shares based on a conversion price equal to the lesser of (i) the then conversion price and (ii) 85% of the average of the volume weighted average price for the 10 consecutive trading days ending on the trading day that is immediately prior to the applicable Monthly Redemption Date; provided, further, that we may not pay the Monthly Redemption Amount in shares issuable upon conversion of the Note unless, generally, (y) from the date the Investorsreceives a duly delivered Monthly Redemption Notice through and until the date such Monthly Redemption is paid in full, and (z) as to such Monthly Redemption, prior to such Monthly Conversion Period (but not more than 5 trading days prior to the commencement of the Monthly Conversion Period), the we shall have delivered to the Investor’s account with The Depository Trust Company a number of shares of Common Stock to be applied against such Monthly Redemption Amount equal to the quotient of (x) the applicable Monthly Redemption Amount divided by (y) Monthly Conversion Price assuming for such purposes that the Monthly Conversion Period ended 5 trading days prior to the actual Monthly Conversion Period for such Monthly Conversion (the “Pre-Redemption Conversion Shares”).In this regard, the payment of cash or issuance of common stock, pursuant to a Monthly Redemption shall be payable on the Monthly Redemption Date. Optional Redemption.At any time after the effective date of the Notes, we may deliver a notice to the Investors (an “Optional Redemption Notice” and the date such notice is deemed delivered is the “Optional Redemption Notice Date”) of our election to redeem some or all of the then outstanding principal amount of the Notes for cash in an amount equal to the Optional Redemption Amount on the 10th trading day following the Optional Redemption Notice Date.Please note that “Optional Redemption Amount” means the sum of (i) 120% of the then outstanding principal amount of the Notes, (ii) accrued but unpaid interest and (iii) all liquidated damages and other amounts due in respect of the Notes.The Optional Redemption Amount is payable in full on the Optional Redemption Date. Forced Conversion.If after the effective date of the Notes, the daily volume weighted average price for each of any 20 out of any 30 consecutive trading days, exceeds $2.05, we may, within 1 trading day deliver a written notice to the Investor (a “Forced Conversion Notice” and the date such notice is delivered to the Investor, the “Forced Conversion Notice Date”) to cause the Investor to convert all or part of the then outstanding principal amount of the Notes plus, if so specified in the Forced Conversion Notice, accrued but unpaid interest, liquidated damages and other amounts owing to the Investor under the Notes,. Beneficial Ownership Limitations.The “Beneficial Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock outstanding immediately after giving effect to the issuance of shares of Common Stock issuable upon conversion of this Debenture held by the holder of this Note. Value of Shares Underlying Notes The maximum aggregate dollar value of the 5,435,539 shares of common stock which represents 130% of the4,181,184 shares of common stock underlying the Notes that the Company has registered for resale is $5,326,828.22. This number is less than 1/3 of our 40,566,576 non-affiliate outstanding common shares issued and outstanding as of January 24, 2008 and is based on the market price per share of $0.98 for those securities on the July 31, 2007 sale of the Notes. Shares Outstanding Prior to the Transaction The following table discloses certain information comparing the number of shares outstanding prior to the transaction, number of shares registered by the Selling Stockholders, or their affiliates, in prior registration statements (along with that number still held and number sold pursuant to such prior registration statement) and the number of shares registered for resale in this Registration Statement relating to the financing transaction. 4 Fees and Payments Associated with Transaction The following table discloses the dollar amount of each payment (including the dollar value of any payments to be made in common stock) in connection with the financing transaction that the Company has paid, or may be required to pay to any Selling Stockholder, any affiliate of a Selling Stockholder, or any person with whom any Selling Stockholder has a contractual relationship regarding the transaction. The table also reflects the potential net proceeds to the Company from the sale of the Notes and the total possible payments to all selling shareholders and any of their affiliates in the first year following the sale of convertible notes. We intend to use all proceeds received in connection with the financing transaction for general corporate, business development and working capital purposes.For purposes of this table, we assumed that the subscription aggregate of $3,000,000 (aggregate principal amount of $3,428,571 after original issue discount) in Notes were issued on July 31, 2007, even though the Investors are not scheduled to pay to us the final “tranche” of $1,000,000 (aggregate principal amount of $1,142,857) until this Registration Statement is declared effective by the SEC. There are no other persons with whom any Selling Stockholder has a contractual relationship with regarding the transaction. Placement Agent Fee(1) Structuring, Due Diligence and Legal Fees(2) Maximum Possible Interest Payments(3) Maximum Redemption Premium(4) Maximum Possible Liquidated Damages(5) Maximum First Year Payments(6) Maximum Possible Payments(7) Net Proceeds to Company(8) $220,000 $66,000 $315,697.31 $582,136.83 $60,000.00 $285,707.89 $441,697.31 $2,714,000 (1) $220,000 was paid to Midtown Partners & Co., LLC as placement agent for this financing. (2) The Company paid $66,000 instructuring, due diligence and legal feesto Anslow & Jaclin, LLP, our legal counsel in connection with the transaction. (3) Maximum amount of interest that can accrue at a rate of 8% per annum assuming all Notes aggregating $3,428,571 were issued on July 31, 2007 and remain outstanding until the maturity date on July 31, 2009 with $428,571 of the Notes representing the cost payable by the Company as a result of the original issue discount of 12.5% to the Investors on the $3,000,000 Callable Secured Notes with a principal amount aggregating $3,428,571, post-original issue discount.The Company, at its option, may pay accrued interestin either cash or, in shares of its common stock. (4) Under certain circumstances we have the right to redeem the full principal amount of the Notes prior to the maturity date by repaying the principal and accrued and unpaid interest plus a redemption premium of 120% of the then outstanding principal balance. This represents the maximum redemption premium the Company would pay assuming we redeem all of the Notes twelve (12) months from July 31, 2007. (5) Under certain circumstances we may be assessed liquidated prior to the maturity date equal to 2% of the aggregate subscription amountif this registration statement is not deemed effective by the SEC 90 days after the issuance of the Notes or, among other things, we fail to cure any defects in a request for acceleration of this registration statement, or fail to file a pre-effective amendment of this registration statement.This represents the maximum liquidated damages the Company wouldpay assuming this registration statement was not deemed 90 days after the issuance of the Notes. (6) Total maximum payments that the Company may be required to pay to the Selling Stockholders for the twelve (12) months following the sale of all Notes, which is comprised of $225,707.89 in first year interest and $60,000.00 in liquidated damages. If we redeemed the Notes one year from the Issuance Date, then the total payments would be $4,070,707.83, which is calculated by adding the outstanding principal ($3,428,571), plus liquidated damages ($60,000.00), plus maximum redemption premium ($582,136.83) which includes total first year interest payments ($225,707.89). (7) Total maximum payments payable by Company, includes structuring, due diligence and legal fees of $66,000, maximum possible interest of $315,697.31 and maximum possible liquidated damages of $60,000.00. (8) Total net proceeds to the Company including the structuring and due diligence fees and legal fees of $66,000. 5 Total Possible Profit Selling Stockholders Could Realize Notes The following table discloses the total possible profit Selling Stockholders could realize as a result of the conversion discount for the securities underlying the Notes.For purposes of this table, we assumed that the subscription aggregate of $3,000,000 (aggregate principal amount of $3,428,571 after original issue discount)in Notes were issued on July 31, 2007, even though the Investors are not scheduled to pay to us the final “tranche” of $1,000,000(aggregate principal amount of $1,142,857) until this Registration Statement is declared effective by the SEC. Market Price(1) Conversion Price(2) Shares Underlying Notes(3) Combined Market Price of Shares(4) Total Conversion Price(5) Total Possible Discount to Market Price(6) $0.98 $0.82 4,181,184 $4,097,560.32 $3,428,570.88 $668,989.44 (1) Market price per share of our common stock on the Issuance Date (July 31, 2007). (2) The original fixed conversion price is $0.82. (3) Total number of shares of common stock underlying the Notes assuming full conversion of the aggregate principal amount as of the Issuance Date. (4) Total market value of shares of common stock underlying the Notes assuming full conversion of the aggregate principal amount as of the Issuance Date based on the market price of the common stock on the Issuance Date. (5) Total value of shares of common stock underlying the Notes assuming full conversion as of the aggregate principal amountas of the Issuance Date based on the conversion price. (6) Discount to market price calculated by subtracting the total conversion price (result in footnote (5)) from the combined market price (result in footnote (4)). Warrants We also issued to Selling Stockholders five year Warrants to purchase an aggregate of 2,090,592 shares of our common stock, exercisable at a price per share of $1.12.The Warrants may also be exercised on a “cashless” basis if at any time after one year from the closing of the Purchase Agreement, there is no effective registration statement, or no current prospectus available for, the resale of the shares underlying the Warrants (the “Warrant Shares).The following table discloses the total possible profit Selling Stockholders could realize as a result of the cashless exercise of the Warrants. Market Price(1) Exercise Price(2) Shares Underlying Warrants(3) Combined Market Price(4) Total Conversion Price(5) Total Possible Discount to Market Price(6) $0.98 $1.12 2,090,592 $2,048,780 $2,341,463 $0 (1) Market price per share of our common stock on the Issuance Date (July 31, 2007). (2) The exercise price per share of our common stock underlying the Warrants is fixed at $1.12 except that the Warrants contain anti-dilution protections which in certain circumstances may result in a reduction to the exercise price. 6 (3) Total number of shares of common stock underlying the Warrants assuming full exercise as of the Issuance Date. Upon certain adjustments of the exercise price of the warrants, the number of shares underlying the Warrants may also be adjusted such that the proceeds to be received by us would remain constant. (4) Total market value of shares of common stock underlying the Warrants assuming full exercise as of the Issuance Date based on the market price of the common stock on the Issuance Date. (5) Total value of shares of common stock underlying the Warrants assuming full exercise as of the Issuance Date based on the exercise price. (6) Discount to market price calculated by subtracting the total exercise price (result in footnote (5)) from the combined market price (result in footnote (4)). The result of an exercise of the Warrants at the exercise price and a sale at the market price would be a loss to the Selling Stockholder. Since the current closing price of our common stock is less than the Warrants’ exercise price, the Warrants are out of the money and no profit would be realized as of July 31, 2007. Total Possible Profit Selling Shareholders Could Realize as a Result of the Redemption Conversion Discount The following table summarizes the possible profit the selling shareholders could realize as a result of the redemption conversion discount used if the Company opts to pay the mandatory redemption payments under the Notes in shares of common stock.For purposes of this table, we assumed that the subscription aggregate of $3,000,000 (aggregate principal amount of $3,428,571 after original issue discount) in Notes were issued on July 31, 2007, even though the Investors are not scheduled to pay to us the final “tranche”of $1,000,000 (aggregate principal amount of $1,142,857) until this Registration Statement is declared effective by the SEC. Market Price(1) Conversion Price (2) Total Possible Shares Issuable Upon Redemption of the Notes(3) Combined Market Price of the Total Number of Shares Issuable Upon Redemption(4) Total Redemption Conversion Price(5) Total Possible Discount to Market Price(6) $0.28 $0.225 16,241,239 $4,547,546.92 $3,654,278.77 $893,268.15 (1) Market price per share of our common stock on January 24, 2008. (2) The original fixed conversion price is $0.82 however under certain circumstances we have the right to redeem the full principal amount of the Notes prior to the maturity date by repaying the principal and accrued and unpaid interest in shares of common stock based on a conversion price equal to the lesser of: (i) $0.82; and (ii) 85% of the ten day volume weighted average price preceding the redemption or interest payment date.In this regard, $0.225 is the lesser of the conversion price of $0.82 and 85% of the average volume weighted average bid price for the Company’s common stock for the 10 consecutive trading days prior to January 24, 2008 ($0.265), assuming such date was an interest payment date, as defined within the Notes and therefore $0.225 is used as the conversion price. (3) This represents the maximum redemption premium the Company would pay in shares of common stock assuming $0.225 is the lesser conversion price and if we redeem all of the Notes twelve (12) months from July 31, 2007.This calculation of $3,654,278.89 (aggregate principal amount of $3,428,571 plus first year accrued interest of $225,707.89) assumes no interest payments and complete redemption throughout the term of the Notes. (4) The combined market price of the total number of shares issuable upon redemption of the Notes is calculated by using the market price per share on the date of the sale of the notes and the total possible shares issuable upon redemption. (5) The combined redemption conversion price used to convert the Company’s mandatory redemption payments into securities, calculated by using the redemption conversion price on the date of the sale of the notes and the total possible number of shares the selling shareholders may receive. (6) Discount to market price calculated by subtracting the total conversion price (result in footnote (5)) from the combined market price (result in footnote (4)). Total Possible Profit Selling Shareholders Could Realize as a Result of the Interest Conversion Discount The following table summarizes the possible profit the selling shareholders could realize as a result of the interest conversion discount used if the Company opts to pay the interest payments on the Notes in shares of common stock. 7 For purposes of this table, we assumed that the subscription aggregate of $3,000,000 (aggregate principal amount of $3,428,571 after original issue discount) in Notes were issued on July 31, 2007, even though the Investors are not scheduled to pay to us the final “tranche”of $1,000,000 (aggregate principal amount of $1,142,857) until this Registration Statement is declared effective by the SEC. Market Price(1) Conversion Price (2) Total Possible Shares Issuable to Pay Interest on the Notes(3) Combined Market Price of the Total Number of Shares Issuable to Pay Interest on the Notes(4) Total Interest Conversion Price(5) Total Possible Discount to Market Price(6) $0.28 $0.225 1,003,146 $280,880.88 $225,707.85 $55,173.03 (1) Market price per share of our common stock on January 24, 2008 (2) The original fixed conversion price is $0.82 however under certain circumstances we have the right to redeem the full principal amount of the Notes prior to the maturity date by repaying the principal and accrued and unpaid interest in shares of common stock based on a conversion price equal to the lesser of: (i) $0.82; and (ii) 85% of the ten day volume weighted average price preceding the redemption or interest payment date.In this regard, $0.225 is the lesser of the conversion price of $0.82 and 85% of the average volume weighted average bid price for the Company’s common stock for the 10 consecutive trading days prior to January 24, 2008 ($0.265), assuming such date was an interest payment date, as defined within the Notes and therefore $0.225 is used as the conversion price. (3) This represents the maximum interest payment the Company would pay in shares of common stock assuming $0.225 is the lesser conversion price and if we redeem all of the Notes twelve (12) months from July 31, 2007.This represents solely the interest premium ($225,707.89) the Company would pay assuming we redeem all of the Notes twelve (12) months from July 31, 2007. (4) The combined market price of the total number of shares issuable to pay interest on the Notes is calculated by using the market price per share on the date of the sale of the notes and the total possible shares issuable to pay the interest payments on the Notes. (5) The total possible shares the selling shareholders may receive and the combined interest conversion price used to convert the Company’s interest payments into securities, calculated by using the redemption conversion price on the date of the sale of the notes and the total possible number of shares the selling shareholders may receive. (6) Discount to market price calculated by subtracting the total conversion price (result in footnote (5)) from the combined market price (result in footnote (4)). Net Proceeds Payable to the Company and Combined Total Possible Profit Selling Stockholders Could Realize The following table summarizes the potential proceeds available to the Company pursuant to the financing with the Investors and the Investors’ return on investment.For purposes of this table, we assumed that the subscription aggregate of $3,000,000 (aggregate principal amount of $3,428,571 after original issue discount) in Notes were issued on July 31, 2007, even though the Investors are not scheduled to pay to us the final “tranche”of $1,000,000 (aggregate principal amount of $1,142,857) until this Registration Statement is declared effective by the SEC, and that the Investors exercise all of the in-the-money Warrants, if any, on a cash basis. Gross Proceeds Payable to Company(1) Maximum Possible Payments by Company(2) Net Proceeds to Company(3) Combined Total Possible Profit to Investors From Interest Payment and Redemption Payment(4) All Payments + Possible Profit / Net Proceeds(5) All Payments + Possible Profit / Net Proceeds Averaged Over 5 Years(6) $3,000,000 $441,697.31 $2,558,302.69 $893,268.15 52.18% 10.43% (1) Total amount of the Notes. (2) Total maximum payments payable by Company, includes structuring, due diligence and legal fees of $66,000, maximum possible interest of $225,707.89 and maximum possible liquidated damages of $60,000.00.Please see the seventh column of our first table within the “Fees and Payments Associated With This Transaction” which also describes the total maximum payments payable by the Company. (3) Total net proceeds calculated by subtracting the Maximum Possible Payments by the Company ($441,697.31) from the Gross Proceeds Payable to the Company ($3,000,000).Please see the seventh column of our first table within the “Fees and Payments Associated With This Transaction” which also describes the total maximum payments payable by the Company. (4) Under certain circumstances we have the right to redeem the full principal amount of the Notes prior to the maturity date by repaying the principal and accrued and unpaid interest in shares of common stock based on a conversion price equal to the lesser of: (i) $0.82; and (ii) 85% of the ten day volume weighted average price preceding the redemption or interest payment date.This represents the maximum redemption premium the Company would pay in shares of common stock assuming $0.225 is the lesser conversion price (based on January 24, 2008 market prices) and if we redeem all of the Notes twelve (12) months from July 31, 2007.This calculation of $3,654,278.89 (aggregate principal amount of $3,428,571 plus first year accrued interest of $225,707.89) assumes no interest payments and complete redemption throughout the term of the Notes.In this regard, the total possible profit to investor is calculated by subtracting the total conversion price from the combined market price).Please see the fourth tables within the section “Total Possible Profit Selling Stockholders Could Realize as a Result of the Redemption Conversion Discount”. 8 (5) Percentage equal to the maximum possible payments by us in the transaction ($441,697.31) plus combined total possible profit to investors from interest payment and redemption payment$893,268.15, divided by the net proceeds to the Company resulting from the sale of the Notes ($2,558,302.69). (6) Calculated by dividing 52.18% (footnote 5) by 5. Number of shares outstanding prior to convertible note transaction held by persons other than the Selling Stockholders, affiliates of the Company and affiliates of the Selling Stockholders. 40,566,576 Number of shares registered for resale by Selling Stockholders or affiliates in prior registration statements. 0 Number of shares registered for resale by Selling Stockholders or affiliates of Selling Stockholders that continue to be held by Selling Stockholders or affiliates of Selling Stockholders. 0 Number of shares sold in registered resale by Selling Stockholders or affiliates of Selling Stockholders. 0 Number of shares registered for resale on behalf of Selling Stockholders or affiliates of Selling Stockholders in current transaction. 10,249,112 Repayment, Shorting and Prior Transactions with Selling Stockholders The Company intends to repay the overlying securities and believes that it will have the financial ability to make all payments on the Notes when they become due and payable. To the best of our knowledge, and based on information obtained from the Selling Stockholders, none of the selling shareholders have an existing short position in the Company’s common stock. Other than its issuance and sale of the Notes and the Warrants to the Selling Stockholders, the Company has not in the past three (3) years engaged in any securities transaction with any of the Selling Stockholders, any affiliates of the Selling Stockholders, or, after due inquiry and investigation, to the knowledge of the management of the Company, any person with whom any Selling Stockholder has a contractual relationship regarding the transaction (or any predecessors of those persons). In addition, other than in connection with the contractual obligations set forth in the transaction documents filed as Exhibits to our Form 8-K filed August 4, 2006, including the (i) the Securities Purchase Agreement, (ii) the Notes and the Warrants and (iii) the Security Agreement, (iv) the Intellectual Property Security Agreement, the Company does not have any agreements or arrangements with the Selling Stockholders with respect to the performance of any current or future obligations. WHERE YOU CAN FIND US The Company’s corporate offices are located at Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North Guangzhou, PRC 510075.We pay$3,050 in rent per month for a lease term of 2 years. RISK FACTORS Risks Related to Our Business We are subject to various risks that may materially harm our business, financial condition and results of operations. You should carefully consider the risks and uncertainties described below and the other information in this filing before deciding to purchase our common stock. If any of these risks or uncertainties actually occurs, our business, financial condition or operating results could be materially harmed. In that case, the trading price of our common stock could decline. Our limited operating history makes it difficult or impossible to evaluate our performance and make predictions about our future. Due to our limited operating history, it is difficult to make an evaluation of our future performance. You should be aware of the difficulties normally encountered by a nationally integrated mobile phone handset and pre-paid calling card distributor and the high rate of failure of such enterprises. If we do not successfully address the risks facing us, then our future business prospects will be significantly limited and, as a result, the trading price of our common stock would likely decline significantly. You shouldconsider the likelihood of our future success in view of our limited operating history, as well as the complications frequently encountered by other companies in the early stages of development. If we encounter problems, additional costs, difficulties, complications or delays in connection with our activities, it will have a material adverse effect on its business, results of operations and financial condition, and as a result, we could be forces to cease our business operations. Our common stock may be affected by limited trading volume and may fluctuate significantly, and this may adversely affect your investment. There has been a limited public market for our common stock and there can be no assurance that a more active trading market for our common stock will develop. An absence of an active trading market could adversely affect our shareholders' ability to sell our common stock in short time periods, or possibly at all. Our common stock has experienced in the past, and is likely to experience in the future, significant price and volume fluctuations, which could adversely affect the market price of our common stock without regard to our operating performance. In addition, we believe that factors such as changes in the overall economy or the condition of the financial markets could cause the price of our common stock to fluctuate substantially. These fluctuations may also cause short sellers to enter the market from time to time in the belief that we will have poor results in the future. We cannot predict the actions of market participants and, therefore, can offer no assurances that the market for our stock will be stable or appreciate over time. 9 Additional financing may potentially dilute the value of our stockholders' shares. We may need to raise additional capital to fund our anticipated future expansion and to implement our business plan. Any additional financing may also involve dilution to our then-existing stockholders, which could result in a decrease in the price of our common stock. We depend on key personnel and our failure to attract or retain key personnel could harm our business. Our success largely depends on the efforts and abilities of our key executive and consultants, including Li Yankuan, our Chairman and Chief Executive Officer, Wu Yiwen, our Chief Operating Officer, and Hu Zhihan, our Chief Financial Officer. The loss of the services of these individualscould materially harm our business because of the cost and time necessary to replace and train a replacement. Such a loss would also divert management attention away from operational issues. New business ventures or acquisitions that we may undertake would involve a number of inherent risks, any of which could cause us not to realize the benefits anticipated to result. We continually seek to expand our operations through acquisitions of businesses and assets. These transactions involve various inherent risks, such as: § uncertainties in assessing the value, strengths, weaknesses, contingent and other liabilities and potential profitability of acquisition or other transaction candidates; § the potential loss of key personnel of an acquired business; § the ability to achieve identified operating and financial synergies anticipated to result from an acquisition or other transaction; § problems that could arise from the integration of the acquired or new business; § unanticipated changes in business, industry or general economic conditions that affect the assumptions underlying the acquisition or other transaction rationale; and § unexpected development costs that adversely affect our profitability. Any one or more of these factors could cause us not to realize the benefits anticipated to result from the acquisition of businesses or assets or the commencement of a new business venture. Shareholders must rely on management for the operation of the company. All decisions with respect to our operation and development, production and marketing of our products and services, will be made exclusively by management. Our success will, to a large extent, depend on the quality of the management of the company. In particular, we will depend on the services of our board members and officers. Management believes that these individuals have the necessary business experience to supervise the management of the company and production and commercial exploitation of our products, however, there can be no assurance that they will perform adequately or that our operations will be successful. Shareholders will have no right or power to take part in the management of the company, for the most part, except to the extent of voting for the members of the Board of Directors each year. Accordingly, no person should purchase any of the stock offered hereby unless such prospective purchaser is willing to entrust all aspects of the management of the company to management and has evaluated management's capabilities to perform such functions. Risks Associated with the Cell Phone Industry Competition from providers of similar products and services could materially adversely affect our revenues and financial condition. The industry in which we compete is a rapidly evolving, highly competitive and fragmented market, which is based on consumer preferences and requires substantial human and capital resources. We expect competition to intensify in the future.There can be no assurance that we will be able to compete effectively. We believe that the main competitive factors in thecell phone industry are effective marketing and sales, brand recognition, product quality, product placement and availability, niche marketing and segmentation and value propositions. They also include benefits of one's company, product and services,features and functionality, and cost. Many of our competitors are established, profitable and havestrong attributes in many, most or all of these areas. They may be able to leverage their existing relationships tooffer alternative products or services at more attractive pricing or with better customer support. Other companies may also enterour markets with better products or services, greater financial and human resources and/or greater brand recognition. Competitors may continue to improve or expand current products and introduce new products. We may be perceived as relatively too small or untested to be awarded business relative to the competition. To be competitive,wewill haveto invest significant resources in business development, advertising and marketing. 10 We may also have to rely on strategic partnerships for critical branding and relationship leverage, which partnerships may or may not be available or sufficient. We cannot assure that it will have sufficient resources to make these investments or that we will be able to make the advances necessary to be competitive. Increased competition mayresult in price reductions, reduced gross margin and loss of market share. Failure to compete successfully against current or future competitors could have a material adverse effect on the Company’s business, operating results and financial condition. Changes in technology may reduce the demand for the products or services we may offer following a business combination. The cell phone industry is substantially affected by rapid and significant changes in technology. These changes may reduce the demand for certain existing services and technologies used in these industries or render them obsolete. We cannot assure you that the technologies used by or relied upon or produced by a target business with which we effect a business combination will not be subject to such occurrence. While we may attempt to adapt and apply the services provided by the target business to newer technologies, we cannot assure you that we will have sufficient resources to fund these changes or that these changes will ultimately prove successful. If our products or services that we market and sell are not accepted by the public, our profits may decline. Certain segments of the cell phone industry is dependent on developing and marketing new products and services that respond to technological and competitive developments and changing customer needs and tastes. We cannot assure you that the products and servicesof a target business with which we effect a business combination will gain market acceptance. Any significant delay or failure in developing new or enhanced technology, including new product and service offerings, could result in a loss of actual or potential market share and a decrease in revenues. Management is fully aware of these risks, and believes that these are manageable risks and does not post real threats to the Company’s healthy development. Risks Associated with the Chinese Market Potential for reduced growth in mobile communications in China may negatively impact our growth. Our growth and success is dependant upon the continued growth of the mobile telecommunications market in China. Most analysts project growth rates that will support our financial forecasts. However, any deviation in total market forecasts can negatively impact our expected growth and profitability. If Chinese government regulation changes, it may affect our business Chinese government policy is currently impacting the mobile subscriptions and handset industry in several ways. First, ring tones are regulated by the government and impact development of handset software. Second, wireless subscriptions must have a "free trial" offered to subscribers for 30-days. Licensing of 3G and other transmission protocols are limited and selected/awarded by the government. These and other policies/laws/regulations impact development, costs incurred by manufactures of handsets and services. The Chinese market for cell phone products is subject to substantial foreign competition Foreign handset competitors are seen as luxury handsets, where "historically" the Chinese handsets have been seen as the less expensive entry-level handset. In a country where multiple handsets (2.7) are owned per customer this may not have been a problem. However, for the future, handsets that are compatible / multifunctional with mobile TV, mobile gaming, mobile phone, and other integrated technologies / services the "luxury" handsets pose a threat to the Chinese handset manufacturers. Foreign competition has a harder time competing on cost, but they have done well competing on image and functionality. Risks Related to Our Common Stock and Its Market We have not, and currently do not anticipate, paying dividends on our common stock. We have never paid any dividend on our common stock and do not plan to pay dividends on our common stock for the foreseeable future. We currently intend to retain future earnings, if any, to finance operations, capital expenditures and to expand our business. There is a limited market for our common stock which makes it difficult for investors to engage in transactions in our securities. Our common stock is quoted on the OTCBB under the symbol “GZGT”. There is a limited trading market for our common stock. If public trading of our common stock does not increase, a liquid market will not develop for our common stock. The potential effects of this include difficulties for the holders of our common shares to sell our common stock at prices they find attractive. If liquidity in the market for our common stock does not increase, investors in our company may never realize a profit on their investment. 11 Our stock is thinly traded, which can lead to price volatility and difficulty liquidating your investment. The trading volume of our stock has been low, which can cause the trading price of our stock to change substantially in response to relatively small orders. Both volume and price could also be subject to wide fluctuations in response to various factors, many of which are beyond our control, including actual or anticipated variations in quarterly and annual operating results and general market perception.An absence of an active trading market could adversely affect our shareholders’ ability to sell our common stock in short time periods, or possibly at all. In addition, we believe that factors such as changes in the overall economy or the condition of the financial markets could cause the price of our common stock to fluctuate substantially.These fluctuations may also cause short sellers to enter the market from time to time in the belief that we will have poor results in the future.We cannot predict the actions of market participants and, therefore, can offer no assurances that the market for our stock will be stable or appreciate over time. Shares eligible for public sale in the future could decrease the price of our shares of common stock and reduce our future ability to raise capital. Sales of substantial amounts of shares of our common stock in the public market could decrease the prevailing market price of our common stock. If this is the case, investors in our shares of common stock may be forced to sell such shares at prices below the price they paid for their shares, or in the case of the investors in the July 2007 financing, prices below the price they converted their notes and warrants into shares. In addition, a decreased market price may result in potential future investors losing confidence in us and failing to provide needed funding. This will have a negative effect on our ability to raise equity capital in the future. Although there are beneficial ownership limitations contained in the Notes and Warrant agreements involved in our July 2007 financing the beneficial ownership limitations do not prevent the selling shareholders from ultimately exercising and selling the full amount issuable upon exercise of the notes and warrants. Although there are beneficial ownership limitations contained in the Notes and Warrant agreements involved in our July 2007 financing the beneficial ownership limitations do not prevent the selling shareholders from ultimately exercising and selling the full amount issuable upon exercise of the notes and warrants.In this regard, even though the selling shareholders may not receive more than 4.99% of the then-outstanding common stock, this restriction does not prevent them from selling some of their holdings and then receiving additional shares.In this way, the selling shareholders could sell more than these limits while never holding more than the limits. Our common stock is deemed to be “penny stock”, which may make it more difficult for investors to sell their shares due to suitability requirements. Our common stock is deemed to be “penny stock” as that term is defined in Rule3a51-1 promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These requirements may reduce the potential market for our common stock by reducing the number of potential investors.This may make it more difficult for investors in our common stock to sell shares to third parties or to otherwise dispose of them.This could cause our stock price to decline.Penny stocks are stock: § With a price of less than $5.00 per share; § That are not traded on a “recognized” national exchange; § Whose prices are not quoted on the NASDAQ automated quotation system (NASDAQ listed stock must still have a price of not less than $5.00 per share); or § In issuers with net tangible assets less than $2.0 million (if the issuer has been in continuous operation for at least three years)or $10.0 million (if in continuous operation for less than three years), or with average revenues of less than $6.0 million for the last three years. Broker-dealers dealing in penny stocks are required to provide potential investors with a document disclosing the risks of penny stocks.Moreover, broker-dealers are required to determine whether an investment in a penny stock is a suitable investment for a prospective investor. Many brokers have decided not to trade "penny stocks" because of the requirements of the penny stock rules and, as a result, the number of broker-dealers willing to act as market makers in such securities is limited. In the event that we remain subject to the "penny stock rules" for any significant period, there may develop an adverse impact on the market, if any, for our securities. Because our securities are subject to the "penny stock rules," investors will find it more difficult to dispose of our securities. Selling shareholders may impact our stock value through the execution of short sales which may decrease the value of our common stock. Short sales are transactions in which a selling shareholder sells a security it does not own. To complete the transaction, a selling shareholder must borrow the security to make delivery to the buyer. The selling shareholder is then obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement. The price at such time may be higher or lower than the price at which the security was sold by the selling shareholder. If the underlying security goes down in price between the time the selling shareholder sells our security and buys it back, the selling shareholder will realize a gain on the transaction. Conversely, if the underlying security goes up in price during the period, the selling shareholder will realize a loss on the transaction. The risk of such price increases is the principal risk of engaging in short sales. The selling shareholders in this registration statement could short the stock by borrowing and then selling our securities in the market, and then converting the stock through either the Note or Warrants at a discount to replace the security borrowed. Because the selling shareholders control a large portion of our common stock, the selling shareholders could have a large impact on the value of our stock if they were to engage in short selling of our stock. Such short selling could impact the value of our stock in an extreme and volatile manner to the detriment of other shareholders. 12 Shares eligible for public sale in the future could decrease the price of our shares of common stock and reduce our future ability to raise capital. Sales of substantial amounts of shares of our common stock in the public market could decrease the prevailing market price of our common stock. If this is the case, investors in our shares of common stock may be forced to sell such shares at prices below the price they paid for their shares, or in the case of the investors in the July 2006 financing, prices below the price they converted their notes and warrants into shares. In addition, a decreased market price may result in potential future investors losing confidence in us and failing to provide needed funding. This will have a negative effect on our ability to raise equity capital in the future. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF USE OF PROCEEDS The selling stockholders are selling shares of common stock covered by this prospectus for their own account. We will not receive any of the proceeds from the resale of these shares. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. PENNY STOCK CONSIDERATIONS Broker-dealer practices in connection with transactions in “penny stocks” are regulated by certain penny stock rules adopted by the SEC. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The broker-dealer must also make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security that becomes subject to the penny stock rules. SELLING STOCKHOLDERS On July 31, 2007 we entered into a Securities Purchase Agreement for atotal subscription amount of $3,428,571 (a net aggregate amount of $3,000,000) that included Stock Purchase Warrantsand Callable Secured Convertible Notes with the following Investors: Enable Growth Partners LP- $2,914,285.35 ($2,550,000 net aggregate), Pierce Diversified Strategy Master Fund LLC-$171,428.55 ($150,000 net aggregate) , and Enable Opportunity Partners LP- $342,857.10 ($300,000 net aggregate) (collectively, the “Investors"). The initial funding of $2,285,714 (a net aggregate amount of $2,000,000) of whichwe received net proceeds of $1,780,000 was completed on July 31, 2007.The second funding of $1,142,857 (or a net aggregate amount of $1,000,000) will be completed with the Investors when this Registration Statement is declared effective and will be evidenced by callable secured convertible notes. On July 31, 2007, the Investors also received the following five year warrants to purchase shares of our common stock, exercisable at $1.12 per share: Enable Growth Partners LP- 2,310,104 warrants, Pierce Diversified Strategy Master Fund LLC- 135,888 warrants, Enable Opportunity Partners LP- 271,777warrants, and Midtown Partners & Co., LLC 209,059(the "Warrants"). The Warrants are not subject to registration rights. The Investors’ secured convertible notes are convertible into shares of ourcommon stock at a conversion price of $0.82. The following table sets forth the name of the Selling Stockholders, thenumber of shares of common stock beneficially owned by each of the sellingstockholders as of November 6, 2007 and the number of shares of common stockbeing offered by the Selling Stockholders. The shares being offered hereby arebeing registered to permit public secondary trading, and the sellingstockholders may offer all or part of the shares for resale from time to time. However, the Selling Stockholders are under no obligation to sell all or anyportion of such shares nor are the Selling Stockholders obligated to sell anyshares immediately upon effectiveness of this Prospectus. All information withrespect to share ownership has been furnished by the Selling Stockholders. 13 Name of Selling Stockholder (11) Shares of Common Stock Beneficially Owned Prior to the Offering (1) Percent of Common Shares Owned Prior to the Offering Shares of Common Stock to be Sold in the Offering Number of Shares Owned Prior to the Offering Percent of Shares Owned After Offering Enable Growth Partners LP 6,930,311 0 8,480,735 (2)(3) 15.95 % 0 % Pierce Diversified Strategy Master Fund LLC 407,666 0 498,867 (2)(4) .93 % 0 % Enable Opportunity Partners LP 815,331 0 997,734 (2)(5) 1.53 % 0 % Midtown Partners & Co. LLC (10) 209,059 0 209,059 (2)(6) .39 % 0 % Totals (12) 10,249,112 0 10,249,112 (12) 18.80 % 0 % (1) Based on 53,170,000 shares issued and outstanding as of January 24, 2008. (2) The number of shares set forth in the table for the selling stockholders is based solelyon the number of shares of common stock being registered in this registration statement. The actual number of shares of common stock issuable upon conversion of the notes is not determined by the future market price of the common stock. The actual number of shares of common stock offered in this prospectus, and included in the registration statement of which this prospectus is a part, includes such additional number of shares of common stock as may be issued or issuable upon conversion of the notes by reason of any stock split, stock dividend or similar transaction involving the common stock, in accordance with Rule 416 under the Securities Act of 1933 (the “Securities Act”). The convertible notes are convertible into shares of our common stock at a conversion price of $.82 per share. (3) Represents 4,620,208 shares of our common stock issuable in connection with the conversion of the callable secured convertible note, 2,310,104 shares of common stock underlying warrants and 1,550,424 shares to cover interest payments. (4) Represents 271,777 shares of our common stock issuable in connection with the conversion of the callable secured convertible notes, 135,888 shares of common stock underlying warrants and 91,201 shares to cover interest payments. (5) Represents 543,554 shares of our common stock issuable in connection with the conversion of the callable secured convertible note, 271,777 shares of common stock underlying warrants and 182,403 shares to cover interest payments. (6) Represents 209,059 shares of our common stock underlying warrants. (7) Enable Growth Partners LP is a private investment fund that is owned by its investors and managed by Enable Capital Management, LLC.Mitch Levine is the fund manager, and has voting and investment control over the shares listed as owned by Enable Growth Partners LP. (8) Pierce Diversified Strategy Master Fund is a private investment fund that is owned by its investors and managed by Enable Capital Management, LLC.Mitch Levine is the fund manager, and has voting and investment control over the shares listed as owned by Pierce Diversified Strategy Master Fund LLC (9) Enable Opportunity Partners LP is a private investment fund that is owned by its investors and managed by Enable Capital Management, LLC.Mitch Levine is the fund manager, and has voting and investment control over the shares listed as owned by Enable Opportunity Partners LP. (10) Midtown Partners & Co. LLC is a registered broker-dealer that is owned by its investors.Bruce Jordan, in his capacity as Managing Director, has voting and investment power over the shares listed. (11) None of the Selling Stockholders are broker-dealers or affiliates of broker-dealers. (12) The beneficial owners would own 5,589,133 shares of common stock as a result of purchasing additional convertible notes upon effectiveness of this registration statement.Owning such shares would represent approximately 11% of the 53,170,000 shares issued and outstanding of the Company as of January 24, 2008. PLAN OF DISTRIBUTION All of the stock owned by the selling security holders will be registered by the registration statement of which this prospectus is a part. The selling security holders may sell some or all of their shares immediately after they are registered. The selling security holders shares may be sold or distributed from time to time by the selling stockholders or by pledgees, donees or transferees of, or successors in interest to, the selling stockholders, directly to one or more purchasers (including pledgees) or through brokers, dealers or underwriters who may act solely as agents or may acquire shares as principals, at market prices prevailing at the time of sale, at prices related to such prevailing market prices, at negotiated prices or at fixed prices, which may be changed. The distribution of the shares may be effected in one or more of the following methods: 14 § ordinary brokers transactions, which may include long or short sales, § transactions involving cross or block trades on any securities or market where our common stock is trading, § purchases by brokers, dealers or underwriters as principal and resale by such purchasers for their own accounts pursuant to this prospectus, “at the market” to or through market makers or into an existing market for the common stock, § in other ways not involving market makers or established trading markets, including direct sales to purchasers or sales effected through agents, § any combination of the foregoing, or by any other legally available means. In addition, the selling stockholders may enter into hedging transactions with broker-dealers who may engage in short sales, if short sales were permitted, of shares in the course of hedging the positions they assume with the selling stockholders. The selling stockholders may also enter into option or other transactions with broker-dealers that require the delivery by such broker-dealers of the shares, which shares may be resold thereafter pursuant to this prospectus. Brokers, dealers, underwriters or agents participating in the distribution of the shares may receive compensation in the form of discounts, concessions or commissions from the selling stockholders and/or the purchasers of shares for whom such broker-dealers may act as agent or to whom they may sell as principal, or both (which compensation as to a particular broker-dealer may be in excess of customary commissions). The selling stockholders and any broker-dealers acting in connection with the sale of the shares hereunder may be deemed to be underwriters within the meaning of Section 2(11) of the Securities Act, and any commissions received by them and any profit realized by them on the resale of shares as principals may be deemed underwriting compensation under the Securities Act. Neither the selling stockholders nor we can presently estimate the amount of such compensation. We know of no existing arrangements between the selling stockholders and any other stockholder, broker, dealer, underwriter or agent relating to the sale or distribution of the shares. We will not receive any proceeds from the sale of the shares of the selling security holders pursuant to this prospectus. We have agreed to bear the expenses of the registration of the shares, including legal and accounting fees, and such expenses are estimated to be approximately $100,000. The selling stockholders named in this prospectus must comply with the requirements of the Securities Act and the Exchange Act in the offer and sale of the common stock. The selling stockholders and any broker-dealers who execute sales for the selling stockholders may be deemed to be an “underwriter” within the meaning of the Securities Act in connection with such sales. In particular, during such times as the selling stockholders may be deemed to be engaged in a distribution of the common stock, and therefore be considered to be an underwriter, they must comply with applicable laws and may among other things: 1. Not engage in any stabilization activities in connection with our common stock; 2. Furnish each broker or dealer through which common stock may be offered, such copies of this prospectus from time to time, as may be required by such broker or dealer; and 3. Not bid for or purchase any of our securities or attempt to induce any person to purchase any of our securities permitted under the Exchange Act. Regulation M We have informed the Selling Shareholders that Regulation M promulgated under the Securities Exchange Act may be applicable to them with respect to any purchase or sale of our common stock. In general, Rule 102 under Regulation M prohibits any person connected with a distribution of our common stock from directly or indirectly bidding for, or purchasing for any account in which it has a beneficial interest, any of the Shares or any right to purchase the Shares, for a period of one business day before and after completion of its participation in the distribution. During any distribution period, Regulation M prohibits the Selling Shareholders and any other persons engaged in the distribution from engaging in any stabilizing bid or purchasing our common stock except for the purpose of preventing or retarding a decline in the open market price of the common stock. None of these persons may effect any stabilizing transaction to facilitate any offering at the market. As the Selling Shareholders will be offering and selling our common stock at the market, Regulation M will prohibit them from effecting any stabilizing transaction in contravention of Regulation M with respect to the shares. We also have advised the Selling Shareholders that they should be aware that the anti-manipulation provisions of Regulation M under the Exchange Act will apply to purchases and sales of shares of common stock by the Selling Shareholders, and that there are restrictions on market-making activities by persons engaged in the distribution of the shares. Under Regulation M, the Selling Shareholders or their agents may not bid for, purchase, or attempt to induce any person to bid for or purchase, shares of our common stock while such Selling Shareholders are distributing shares covered by this prospectus. Regulation M may prohibit the Selling Shareholders from covering short sales by purchasing shares while the distribution is taking place, despite any contractual rights to do so under the Agreement. We have advised the Selling Shareholders that they should consult with their own legal counsel to ensure compliance with Regulation M. 15 LEGAL PROCEEDINGS Neither the Company nor any of its subsidiaries is a party to any pending or threatened legal proceedings. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS The following table sets forth information regarding the members of the Company’s Board of Directors and its executive officers as of January 24, 2008. The directors listed below will serve until the next annual meeting of the Company’s stockholders. Name Age Position Yankuan Li 50 Chief Executive Officer and Chairman of the Board Yiwen Wu 43 Chief Operating Officer and Director Zhihan Hu 43 Chief Financial Officer and Director The principal occupation for the past five years (and, in some instances, for prior years) of each of our directors and officers are as follows: Yankuan Li Chief Executive Officer and Chairman of the Board Yankuan Li has been Chairman of the Board of GTL since 2005. From 2004-2005 he was General Manager of Guangzhou YueShen TaiYang Technology Ltd., a subsidiary of Pacificnet Inc. (Nasdaq: PACT). From 2003-2004 he was Managing Director of the phone card division of Guangzhou Trading Center of Renwoxing, responsible for phone cards. From 2000-2003 he was Department Manager of the Industrial and Commercial Bank of China Guangzhou Branch. Mr. Yankuan holds a bachelor degree in Business Management of Beijing United University in 1998. Yiwen Wu Chief Operating Officer Yiwen Wu has been General Manger of GTL from 2005 to present. Gerneral From 2003-2005 he was Vice General Manager of Guangzhou Trading Center of Renwoxing, responsible for phone cards. From 2001-2003 he was Vice General Manager of Guangzhou YueShen Technology Limited. Zhihan Hu Chief Financial Officer Zhihan Hu has been CFO of GTL from 2005 to present. In 2005 he was Financial Manager of Guangzhou Tianjian Real Estate Development Co., Ltd. From 2002-2004 he was Financial Manager of Guangdong Materials & Equipment Import & Export Co., Ltd. From 2000-2002 he was CFO of Huiyijia Household Appliance Co., Ltd. in Zhongshan and Zhuhai, representing Grandbuy Co.,Ltd. Mr. Zhihan is a CPA and holds a Bachelor’s degree in International Finance from Zhongshan University. Board of Directors All directors hold office until the annual meeting of stockholders of the Company following their election or until their successors are duly elected and qualified. Officers are appointed by the Board of Directors and serve at its discretion. We have had a standing audit committee since our inception. Significant Employees None. Family Relationships No family relationships exist among our directors, executive officers, or persons nominated or chosen by us to become directors or executive officers. Involvement in Certain Legal Proceedings To our knowledge, during the past five (5) years, none of our directors, executive officers, promoters, control persons, or nominees has been: § the subject of any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; § convicted in a criminal proceeding or is subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); 16 § subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; or § found by a court of competent jurisdiction (in a civil action), the Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law. Code of Ethics On April 16, 2007, the Board of Directors of the Company adopted a written Code of Ethics designed to deter wrongdoing and promote honest and ethical conduct, full, fair and accurate disclosure, compliance with laws, prompt internal reporting and accountability to adherence to the Code of Ethics. This Code of Ethics has been filed with the Securities and Exchange Commission as an Exhibit to our Form 10-KSB filed on April 16, 2007. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information regarding the ownership of our common stock as of November 6, 2007, by: (i) each director; (ii) each person who is known to us to be the beneficial owner of more than five percent of our outstanding common stock; (iii) each of our executive officers named in the Summary Compensation Table; and (iv) all our current executive officers and directors of as a group. Except as otherwise indicated in the footnotes, all information with respect to share ownership and voting and investment power has been furnished to us by the persons listed. Except as otherwise indicated in the footnotes, each person listed has sole voting power with respect to the shares shown as beneficially owned. Name and Address Number of Common Shares Beneficially Owned(2) Percent of Class Yankuan Li (1) 12,343,424 23.2 % Yiwen Wu (1) 250,000 0.5 % Zhihan Hu (1) 10,000 0.02 % All directors and executive officers as a group (3 in number) (3) 12,603,424 23.83 % (1) The person listed is an officer and/or director of the Company. (2)
